Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 20, 21, and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: a species restriction was required to select the materials of the buffer layer, first metallic material, and second metallic material, in which applicants elected claim 12. Therefore, new claims 20, 21, and 22 directed to the compositions of various layers are withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20, 21, and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Irumata et al. (US 2018/0127866 A1, hereinafter “Irumata”).

Regarding claims 1, 10, 12, and 16, Irumata teaches a manufacturing process for making a sputtering target where the method comprises a step of forming a layer of intermediate material on a backing plate by shaping the intermediate material using additive manufacturing and a shaping step of shaping at least one raw material powder into a desired sputter part shape on the intermediate material using additive manufacturing (Irumata, [0041-003]). Irumata also teaches that the raw material can include a metal or metal oxide and that titanium can be selected as the metal (Irumata, [0052]). Moreover, Irumata teaches that the intermediate layer can be constituted by a layer, i.e., single layer, having a total thickness of 0.05-5mm and the intermediate material is one capable of enhancing the bonding strength between the backing plate and the sputter part and can include molybdenum (Irumata, [0086-0087]). Irumata also teaches that the backing plate can include metals such as copper, copper alloy, titanium, titanium alloy, aluminum alloy, and stainless steel (Irumata, [0085]). Irumata further teaches that the relative density of the sputtering target can be 99.5% or more, preferably 99.9% or more (Irumata, [0082]).

The backing plate and raw material sputter part of Irumata corresponds to  a first metallic material and a second metallic material that is different from the first metallic material of claim 1. The use of additive manufacturing to join the intermediate layer and sputter part to the backing plate of Irumata corresponds to joining, using additive manufacturing of claim 1. Additively manufacturing the intermediate layer comprising Mo on the backing plate of Irumata corresponds to wherein the joining comprises forming a buffer layer joint, the buffer layer joint comprising a material that is different from both the first and second metallic materials, on the first metallic material before additively manufacturing the second metallic material on the buffer layer joint of claim 1. 
The thickness of the single intermediate layer being 0.05-5mm of Irumata corresponds to wherein the buffer layer joint is a single layer between the first metallic material and the second metallic material, has a thickness in the range of about 1 millimeter to about 0.025 millimeters of claim 1 and  wherein the buffer layer has a thickness of about 0.15 to 0.35 mm of claim 16. The relative density being 99.9% or more of Irumata overlaps with a porosity of the joint is less than about 0.1 percent by volume, measured according to ASTM B-962 of claim 1. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
The use of the metals such as copper, copper alloy, titanium, titanium alloy, aluminum alloy, and stainless steel of Irumata corresponds to wherein at least one of the first metallic material and the second metallic material comprises an iron-based alloy, steel, nickel-based alloy, aluminum-based alloy, titanium-based alloy, cobalt-based alloy, copper-based alloy, or any combinations thereof of claim 10. Using Mo as the intermediate layer, Ti as the sputtering part, and stainless steel as the backing plate of Irumata corresponds to wherein the buffer layer joint material comprises molybdenum, the first metallic material comprises iron, and the second metallic material comprises titanium of claim 12.

Regarding claim 9, Irumata teaches that the intermediate material is a material capable of enhancing the bonding strength between the backing plate and the sputter part and is preferably a material that is diffusible to both (Irumata, [0087]). The material of the intermediate material of Irumata corresponds to wherein the buffer layer joint material is compatible with the first metallic material and the second metallic material to allow fusion on both sides of the buffer layer without formation of an intermetallic brittle phase of claim 9.

Regarding claim 11, Irumata teaches that the backing plate can include metals such as copper, copper alloy, titanium, titanium alloy, aluminum alloy, and stainless steel (Irumata, [0085]). Irumata also teaches that the raw material can be a simple metal such as titanium (Irumata, [0052]). The materials of the backing plate and raw material of Irumata corresponds to wherein the first metallic material comprises at least one of aluminum or magnesium and the second metallic material comprises at least one of steel or titanium of claim 11. 





Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Irumata as applied to claim 1 above, and further in view of Li et al. (US 2018/0161931 A1, hereinafter “Li”).
Regarding claims 2, 4, and 5, while Irumata teaches a laser melting method (Irumata, [0056]), Irumata does not explicitly disclose wherein the additive manufacturing includes laser metal deposition (LMD), wherein the additive manufacturing uses a meltpool cooling rate such that no intermetallic brittle phase forms at the interface exists between the first metallic material and the second metallic material, or wherein the cooling rate is between about 100 to about 5000°C per second.
With respect to the difference, Li teaches joining metallurgically incompatible metals by laser metal deposition, where a laser bean is focused on a metallic substrate to create a melt pool and then conveying a powder stream continuously into the melt pool (Li, [0027]). Li also teaches that the cooling rate in LMD/laser blown powder deposition is greater than 10°C/sec (Li, [0032]).
As Li expressly teaches, LMD is capable of producing fully dense, functional metal parts, have a high energy density, and precise and flexible heating position (Li, [0027]). Li also teaches that the cooling of the melt pool is such that the sigma phase can be avoided, where in the rapid cooling rate of LMD helps to avoid the formation of intermetallic phases (Li, [0032]).
Irumata and Li are analogous art as they are both drawn to methods of forming parts by use of powders and additive manufacturing (Irumata, Abstract; Li, Abstract).
In light of the motivation to use laser metal deposition to form a melt pool and have a cooling rate of greater than 10°C/sec as taught in Li above, it therefore would have been obvious to one of ordinary skill in the art to use laser metal deposition to form the sputtering part of Irumata in order to produce a fully dense, functional metal part and at a cooling rate that avoids the formation of intermetallic phases (Li, [0027] and [0032]), and thereby arrive at the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Response to Arguments
In response to the amendment to claim 1 to require a single layer buffer layer, the previous 35 U.S.C 103 rejection of Bandyopadhyay and Li are withdrawn. However, the amendment also necessitated a new set of rejections as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738